DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The present application is a continuation of an application 13/893,516 issued as US 9,346,897; an application 15/134,464 issued as US 9,732,197 and an application 15/643,527 issued as US 10,017,617.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.   Claims 21-42 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maeger et al (US 6,187,423).
Maeger et al discloses a peroxide-treated linear low density polyethylene (LLDPE), produced by treating a linear low density polyethylene base resin with a peroxide, the peroxide-treated polyethylene comprises the following properties:
Density 0.921 g/cc
Melt index 0.4 g/10 min
Mw of 122,080
Mw/Mn of 3.03
Mz of 312,700 (ER2257; Table 1)
Or
Density of 0.9198-0.9208 g/cc (as to instant claims 21, 24, 27-29, 34-37, 42);
Melt index 0.33-0.4 g/10 min (as to instant claims 24, 37);
Softening temperature 104-107ºC (as to instant claims 26);
Mw of 128,030-133,990 (as to instant claims 21, 27-28, 31, 34-36, 42);
Mw/Mn of 3.11-3.38 (as to instant claims 21, 27-28, 34, 36, 42);
Mz/Mw of 2.55-2.65 (Table 2).

5.  The linear low density polyethylene is a hexene gas phase ethylene copolymer (Abstract), i.e. an ethylene-hexene copolymer produced by gas phase polymerization (as to instant claims 28, 31, 35, 39, 42).
6.  It is noted that the polyethylene resins used for peroxide treatment in instant invention are commercial LLDPE resins from Chevron Phillips Chemical Company (see p. 29, lines 1-12).

Maeger et al obtained by peroxide treatment of commercial LLDPE’s produced by polymerization of ethylene and hexene in gas phase appear to be essentially or substantially the same as the peroxide-treated LLDPE obtained by peroxide treatment of commercial LLDPE’s of instant invention.

8.  The peroxide-treated LLDPE are produced by treating a gas phase produced linear low density polyethylene resin with a peroxide in a co-rotating twin extruder, followed by extruding the peroxide-treated resin as a blown or cast sheet (col. 2, lines 40-56, as to instant claims 25, 30, 32, 38, 39, 41).

9. Though Maeger et al does not explicitly recite some properties of the peroxide-treated LLDPE’s as claimed in instant invention, specifically, peak melting point, zero-shear viscosity at 190ºC, CY-a parameter, Mz/Mw and content of low chain branches per 1000 carbon atoms, since the ethylene copolymer of Maeger et al is essentially the same as that claimed in instant invention and is produced by essentially the same process as that claimed in instant invention, i.e. a linear low density gas-phase ethylene-hexene copolymer produced by peroxide treatment of commercial LLDPE resins, and comprise essentially or substantially the same properties including density, Mw, Mw/Mn, softening point, as those claimed in instant invention, therefore, the peroxide-treated ethylene copolymer of Maeger et al will inherently comprise, or alternatively, would be reasonably expected to comprise other, not explicitly cited, properties such as peak melting point, zero-shear viscosity at 190ºC, CY-a parameter Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compositions , if not taught, may be very well met by the compositions of Maeger et al, since the compositions of Maeger et al  are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when  the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

10. In the alternative, all ranges in properties the ethylene copolymer of Maeger et al  are overlapping with the corresponding properties as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a 

11. Further, in the alternative, since the specific properties of the peroxide-treated LLDPE’s depend on the properties of the base/untreated LLDPE, including commercial LLDPE’s, the amount and type of added peroxide and duration of the peroxide treatment, therefore, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the specific choice of the base LLDPE including commercial LLDPE, the specific amount and type of added peroxide and duration of peroxide treatment, so to produce the peroxide-treated LLDPE having a desired combination of properties, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

12. Further, in the alternative, though Maeger et al provides examples of the peroxide treated LLDPE’s having Mz/Mw values of 2.55-2.65 (Table 2), but not the values of 2.3 or 2.2, it is Examiner’s position that the value of Mz/Mw of 2.55 of Maeger et al  is either within the range of “about 2.3” or “about 2.2” as claimed in instant invention, or close to that range. The values are close enough that one of ordinary skill in the art would have 

13. It is noted that though Maeger et al does not explicitly recite the commercial LLDPE’s being produced in the presence of metallocene-based catalyst system, 
instant claim 39 is a product-by-process claim. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.  Claims 21-42 are rejected under 35 U.S.C. 103 as being unpatentable over Maeger et al (US 6,187,423) in view of Shirodkar (US 5,530,072) (Shirodkar’072), Shirodkar (US 5,756,203) (Shirodkar’203), as evidenced by Guenther et al (US 6,433,103).

15. The discussion with respect to Maeger et al (US 6,187,423) set forth in paragraphs 3-13 above, is incorporated here by reference.

16. Though Maeger et al does not explicitly recite the base LLDPE used for peroxide modification being metallocene-catalyzed, and further does not explicitly recite some of the properties of the peroxide-modified polyethylene, 
1) Shirodkar’072 discloses LLDPE’s having density of 0.89-0.94 g/cc treated with 10-500 ppm of peroxide to decrease melt index, introduce long chain branching and increase dynamic viscosity (col. 1, lines 6-12; col. 3, lines 20-25; col. 3, lines 55-60), wherein the untreated base LLDPE’s are metallocene-catalyzed and comprise copolymers of ethylene with 1-butene, 1-hexene and 1-octene (col. 3, lines 55-67; col. 4, lines 57-60). Shirodkar’072 further teaches that the presence of long chain branching will significantly increase the low shear viscosity of the polyethylene, which also translates into higher melt tension necessary for producing blown films (col. 4, lines 27-55). Specifically exemplified base resin is a metallocene linear low density ethylene-1-hexene copolymer having melt index of 0.8 g/10 min, density 0.917 g/cc, wherein the final peroxide-treated LLDPE is having melt index of 0.44 g/10 min and sharp increase in low shear rate viscosity (col. 6, lines 21-50). Thus, Shirodkar’072 explicitly teaches 

2) Shirodkar’203 discloses blown films made of metallocene-catalyzed peroxide-treated LLDPE’s produced by treating of LLDPE’s having density of 0.9-0.940, melting point of 110-130ºC and melt index 0.05-10 g/10 min with 10-1000ppm of peroxide (col. 1, lines 25-35; col. 1, lines 47-65; col. 2, lines 1-3), wherein the peroxide-treated LLDPE is having complex viscosity at 190ºC of as high as 2,000,000 poises (200,000 Pa.s) (col. 2, lines 21-25; col. 4, lines 15-30).

3) As evidenced by Guenther et al, peroxide treatment of ethylene-alpha olefin copolymers, including metallocene-catalyzed (col. 5, lines 5-8), leads to increase in rheological breadth of the resin as shown by decrease in the rheological breadth parameter a in Carreau-Yasuda CY model (i.e. CY-a parameter as claimed in instant invention) (col. 3, line 65-67; col. 4, lines 20-25), and the level of decrease in the parameter a (CY-a) depends of the amount of used peroxide (col. 5, lines 59-col. 6, line 40; col. 10, lines 15-32), specifically the CY-a parameter is decreased about 60% compared to non-modified polyethylene (claim 1).

17.  Since all of Guenther et al, Shirodkar’203, Shirodkar’072 and Maeger et al are related to peroxide treatment of ethylene-alpha olefin copolymers to reduce melt index, increase melt strength and introduce long chain branching for further use of such  Guenther et al, Shirodkar’203, Shirodkar’072 explicitly teach the use of metallocene-catalyzed ethylene-alpha olefin copolymers, including LLDPE’s having low density and Tm of 110-130ºC, for said peroxide treatment and wherein such peroxide treatment leads to introducing small amount of long chain branching, increasing shear viscosity, increasing melt strength  and decreasing CY-a parameter, therefore, based on the combined teachings of Guenther et al, Shirodkar’203, Shirodkar’072 and Maeger et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, the metallocene-catalyzed LLDPE having low density and Tm of 110-130ºC, as taught by Shirodkar’203, as the base LLDPE for peroxide treatment of Maeger et al, since such peroxide-treated metallocene LLDPE resins are having increased melt strength and are used for making blown films and articles and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

18. Since the peroxide-treated metallocene-catalyzed ethylene-alpha olefin LLDPE copolymer of Maeger et al in view of  Shirodkar’203, Shirodkar’072 and Guenther et al is substantially the same peroxide-treated metallocene-catalyzed LLDPE as that disclosed and claimed in instant invention and is produced by substantially the same process as that disclosed and claimed in instant invention, therefore, the peroxide-treated metallocene-catalyzed ethylene-alpha olefin LLDPE copolymer of Maeger et al   Shirodkar’203, Shirodkar’072 and Guenther et al would be reasonably expected to have the same properties as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention, including zero-shear viscosity at 190ºC, CY-a parameter, Mz/Mw and content of low chain branches per 1000 carbon atoms, especially since in light of the teachings of Shirodkar’203, Shirodkar’072 and Guenther et al, such peroxide treatment leads to increasing shear viscosity, decreasing CY-a parameter, reducing melt index, increasing melt strength and introducing small amount of long chain branching as compared to the untreated LLDPE. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

19.  Further, since the specific properties of the peroxide-treated LLDPE depend on the specific properties of the base/untreated LLDPE, including commercially available, and further on the amount and type of used peroxide agent, therefore, it would have been obvious to a one of ordinary skill in the art to make variations and optimize by routine experimentation the choice of the base/untreated LLDPE having a desired combination of density, melt index, MWD, Tm, and further optimize the amount and type of used peroxide, so to produce the final peroxide-treated LLDPE having a desired combination In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
20.    Claims 21-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,346,879. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

Mw/Mn of less than or equal to 5, or 2-5;
Mz/Mw of less than 2.3, or 1.5-2.3;
Zero-shear viscosity at 190ºC of greater than 8x104 Pa.sec, or 8x104 to 2x106 Pa.sec;
Peak melting point of 100-120ºC, or 105-120ºC;
Vicat softening temperature of 95-110ºC;
Density of 0.895-0.928 g/cc;
Melt index of 0.05-2;
Mw of 75,000-250,000;
CY-a parameter of 0.08-0.28;
0.01-0.03, or 0.008-0.04 of long chain branches per 1000 total carbon atoms.

22.  Further claimed blown or cast films, or articles of manufacture comprising said ethylene polymer. The alpha olefin comprises 1-hexene.

23. It is noted that instant claim 39 is a product-by-process claim. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).


Obviousness Double Patenting Rejection II
25.    Claims 21-22, 24, 26-29, 31, 33-37, 39-40, 42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,732,197. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

26.  US patent 9,732,197 claims a method for preparing an ethylene polymer, including ethylene-alpha olefin copolymer, having:
Mw/Mn of less than or equal to 5, or 2-5;
Mz/Mw of less than 2.3, or 1.5-2.3;
Zero-shear viscosity at 190ºC of greater than 8x104 Pa.sec, or 8x104 to 2x106 Pa.sec;
Peak melting point of 100-120ºC, or 105-120ºC;
Difference between melting point and Vicat softening temperature is less than 18ºC;
Density of 0.895-0.928 g/cc;
Melt index of 0.5-2;
CY-a parameter of 0.08-0.28;
0.01-0.03, or 0.008-0.04 of long chain branches per 1000 total carbon atoms,
Wherein the process comprises contacting a metallocene-catalyzed base resin with a peroxide.

28.  Thus, the limitations claimed in instant invention are the same as the limitations claimed in US 9,732,197.


  Obviousness Double Patenting Rejection III
29.    Claims 21-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No.10,017,617. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

30.  US patent 10,017,617 claims a method for making blown or cast films, and thus produced blown or cast films comprising an ethylene polymer, including ethylene-alpha olefin copolymer, having:
Mw/Mn of less than or equal to 5, or 2-5;
Mz/Mw of less than 2.3, or 1.5-2.3;
Zero-shear viscosity at 190ºC of greater than 1x105 Pa.sec, or 1x105 to 2x106 Pa.sec;
Peak melting point of 100-120ºC, or 105-120ºC;
Vicat softening temperature of 95-110ºC;
Density of 0.895-0.928 g/cc;

CY-a parameter of 0.08-0.28;
0.01-0.03, or 0.008-0.04 of long chain branches per 1000 total carbon atoms.

31.  The ethylene polymers are having Mw of 75,000-250,000 (col. 7, lines 57-62). Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970). 

32. It is noted that instant claim 39 is a product-by-process claim. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

33. Thus, the limitations claimed in instant invention are the same as the limitations claimed in US 10,017,617.



Conclusion
34.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,578,431 discloses treatment of ethylene polymers with peroxides to improve melt strength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764